Citation Nr: 0731756	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO.  05-31 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Henning, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Board notes that two claims other than the claim 
presently on appeal were decided in the August 2004 rating 
decision.  A claim for service connection for bilateral 
hearing loss was subsequently granted in an August 2005 
rating decision.  A claim for service connection and 
treatment for gum disease was denied, but the veteran 
indicated in his written appeal that he was only appealing 
the decision on his claim for service connection for 
tinnitus.


FINDING OF FACT

The veteran's tinnitus was first reported many years after 
his discharge from service and is not the result of a disease 
or injury in service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, with respect to the 
claim on appeal.  It is reasonable to conclude that the Board 
has not overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) VA must specifically 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

VA notice letters dated April 2003, August 2003, October 
2003, and March 2006 fully satisfied the VCAA duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The veteran was 
advised that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  The letters instructed 
him to provide any relevant evidence in his possession.  See 
Pelegrini II, supra.  The March 2006 letter explained the 
assignment of disability ratings and effective dates that 
occurs if service connection is awarded.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The letter was followed 
by readjudications of the claim in October 2006 and January 
2007.

The veteran's VA medical treatment records have been obtained 
to the extent available.  No private medical records have 
been identified during development of the veteran's claim.  
See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159 (2007).  There is no indication in the record that any 
additional evidence relevant to the issue decided herein is 
available but is not part of the claims file.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  In February 2004 
and August 2005, the veteran was afforded VA examinations for 
hearing loss and tinnitus.  See 38 C.F.R. § 3.159(c)(4) 
(2007).  These examinations are adequate for purposes of the 
Board's decision of this appeal.

There is no indication that any failure on the part of VA to 
provide additional notice or assistance would reasonably 
affect the outcome of this case.  Therefore, such failure, if 
identified, would be harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

The Merits of the Claim

The veteran asserts that his tinnitus is a result of his 
exposure to acoustic trauma during his military service.

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred in or 
aggravated by active military service. See 38 U.S.C.A. § 1110 
(West 2002 & Supp. 2007).  Service connection may be granted 
for a disability first diagnosed after service when all of 
the evidence, including that pertinent to service, shows that 
the disability was incurred in service.  See 38 C.F.R. § 
3.303(d) (2007); Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).

In order to establish direct service connection, there must 
be (1) medical evidence of the current disability; (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence of a disease or an injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The second and third elements 
noted above can be demonstrated through a continuity of 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).  To establish continuity of symptomatology a claimant 
must show (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  Id.

The Board accepts as medical evidence of a current disability 
VA Audiological Evaluation reports dated in February 2004 and 
August 2005 which include subjective findings that the 
veteran has tinnitus.  The veteran has provided written 
statements for the record that he was exposed to extreme 
acoustic trauma while he was in the military service.  The 
veteran's Military Occupational Specialty (MOS) was truck 
vehicle repairman and he served in an ordnance battalion.  
The Board concedes that the veteran was exposed to traumatic 
noise during service, exposure which can be equated with in-
service auditory injury.  The remaining question regarding 
service connection is that of a medical nexus.  See Hickson, 
supra.

Review of the veteran's service medical records (SMRs) did 
not reveal any in-service treatment for or complaints of 
tinnitus.  The veteran's 1955 medical examination report upon 
his separation from the military showed no hearing 
abnormalities.  The veteran's SMRs do not provide the 
required medical nexus evidence to establish service 
connection for tinnitus.

After the 1955 military separation examination report, no 
medical evidence in the veteran's claims file is dated 
earlier than 2004.  The 2004 VA Audiological Evaluation 
report concludes that the veteran's tinnitus is more than 
likely not service connected.  The 2005 VA Audiological 
Evaluation report concludes that there is less than a fifty-
fifty probability that the veteran's tinnitus was caused by 
or a result of noise exposure during military service.  The 
conclusions in each report are based on the veteran's 
statements to the examiners that he did not experience 
tinnitus until thirty to forty years after he left military 
service.  The examiners noted the veteran's post-service 
activities as including thirty years of employment in a 
brewery and gun deer hunting.

In August 2005, after service connection was granted for the 
veteran's bilateral hearing loss, the RO requested a medical 
opinion as to whether the veteran's tinnitus was caused by or 
permanently aggravated beyond normal progression by his 
service-connected hearing loss.  In December 2006, a VA 
audiologist reviewed the veteran's service medical records 
and the records in his claims file to provide the opinion.

The December 2006 medical opinion concludes that the 
veteran's tinnitus was more likely aggravated or caused by 
his post-service noise exposure activities than by exposure 
to noise in service.  The opinion specifically refers to the 
veteran's post-service work in a brewery for 30 years and his 
gun deer hunting as "noisy, even with [hearing protection 
devices] worn."  The opinion further notes as pertinent 
evidence the August 2005 VA examination.  In the August 2005 
examination report the examiner quoted the veteran as saying 
that his tinnitus "[s]tarted about 15-20 years ago, when I 
was out of the service."

While the veteran states that the onset of his tinnitus was 
in service, no medical evidence of record concerning tinnitus 
pre-dates 2004, almost 40 years after the veteran was 
discharged from military service.  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.   See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider 
all the evidence including the availability of medical 
records, the nature and course of the disease or disability, 
the amount of time that elapsed since military service, and 
any other relevant facts in considering a claim for service 
connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 
1380-81 (Fed. Cir. 2000) (holding that the absence of medical 
records during combat conditions does not establish absence 
of disability, thus allowing that the absence of medical 
evidence may establish the absence of disability in other 
circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003).

The evidence in the claims file and of record in this case is 
not sufficient to establish direct service connection for the 
veteran's tinnitus because it does not include medical 
evidence of a nexus between that disability and the veteran's 
military service.  See Hickson, supra.  Further, as explained 
below, the evidence does not establish a continuity of 
symptomatology that could satisfy the requirement for nexus 
evidence.  See Barr, 21 Vet. App. at 307.

The evidence is not adequate to establish a continuity of 
symptomatology because lay persons are not competent to 
provide medical opinions or to establish medical etiology, 
that is, medical causation.  Id.  The veteran's claims file 
includes his written statements in which he says his tinnitus 
began during his military service.  The file also contains 
reports of statements the veteran made to VA medical 
examiners in 2004 and 2005 that his tinnitus started ten to 
twenty years ago.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his in-service experiences or current 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The Board finds that the veteran's conflicting statements 
about the onset of his tinnitus make it difficult to reach a 
conclusion as to the actual time of onset.  Three different 
medical examiners have concluded, two after in-person 
examinations of the veteran and one on examination of the 
record evidence, that tinnitus is not related to the 
veteran's military service, but occurred decades after 
service and resulted from non-service exposure to noise.

The record evidence includes written statements from two lay 
witnesses concerning the veteran.  A statement from a non-
military co-worker relates that he and the veteran worked 
together from February 1953 until 1980 or 1981, except for 
the time the veteran was in the military.  In 2003, the co-
worker wrote that the veteran had a hearing problem that 
developed years ago but that the co-worker did not recall 
what year the problem started.  The second statement, from a 
basic training colleague, did not reference the veteran's 
hearing or any in-service noise events.

Like the veteran's statements concerning his tinnitus, these 
other lay statements are not from persons qualified to 
establish medical etiology.  Further, neither statement adds 
information that would corroborate an onset date of the 
veteran's tinnitus.  Overall, the lay testimonial evidence is 
outweighed by the medical evidence that expressly concludes 
that there is less than a fifty-fifty probability that the 
veteran's tinnitus was caused by or a result of noise 
exposure during military service.  See Layno, supra at 470 
(Court has held that lay testimony is not competent to prove 
a matter requiring medical expertise).

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest medically documented 
complaints of tinnitus, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings of tinnitus for decades 
between the veteran's period of active duty and the medical 
reports dated in 2004 is itself evidence which tends to show 
that the veteran's tinnitus did not have its onset in 
service.

The Board finds that the record in this case lacks evidence 
to establish continuity of symptomatology and lacks evidence 
to establish a nexus between the veteran's tinnitus and his 
military service.  For the reasons and bases discussed above, 
a reasonable doubt does not exist regarding the veteran's 
claim that his current tinnitus is related to service.  There 
is not an approximate balance of positive and negative 
evidence.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)







 Department of Veterans Affairs


